Citation Nr: 0521484	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  99-08 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a left elbow 
disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hemorrhoids, to include the question of whether there was 
clear and unmistakable error in rating decisions entered in 
January 1946 and February 1946 which denied service 
connection for hemorrhoids?

3.  What evaluation is warranted for asthma from November 25, 
1998?



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945.  

This matter was most recently before the Board of Veterans 
Appeals (Board) in August 2003, at which time the matters 
identified on the title page of this document were remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, for additional development.  

While the case was in remand status, the RO in a March 2005 
rating decision granted service connection for sinusitis, 
albeit without finding clear and unmistakable error (CUE) in 
prior denials; found that there was CUE in its previous 
assignment of an effective date for entitlement to service 
connection for asthma (the corrected effective date is 
November 25, 1998); and determined that there was no CUE in 
rating actions in January and February 1946 in which service 
connection for hemorrhoids was denied.  Based on the RO's 
actions, this appeal is limited to the issues shown on the 
title page of this document.  

This case was previously advanced on the Board's docket, 
pursuant to the veteran's motion, and expedited consideration 
has since been afforded.

The veteran's reopened claim of entitlement to service 
connection for hemorrhoids is addressed in the Remand portion 
of this document.   That issue is remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  
Consistent with the instructions below, VA will notify the 
veteran of any further action that is required on his part.  


FINDINGS OF FACT

1.  Service connection for hemorrhoids was denied by the RO 
in rating decisions of January 2 and February 25, 1946, 
following which the veteran was advised of the actions taken 
and of his appellate rights.  No appeal as to either denial 
was thereafter initiated during the time limits prescribed by 
law.  

2.  The rating decisions of January 2 and February 25, 1946, 
as they pertain to the veteran's entitlement to service 
connection for hemorrhoids, were correct based on the 
evidence then of record and extant law and regulations.  The 
veteran has otherwise failed to set forth an adequate claim 
of CUE of fact or law in the RO's decisions of January and 
February 1946.  

3.  Since entry of the RO's February 1946 determination, 
evidence has been presented which bears significantly and 
substantially upon the question at hand, is neither 
duplicative nor cumulative of prior evidence, and by itself 
or in combination with the other evidence previously of 
record is so significant that it must be considered in order 
to decide fairly the merits of the claim in question.  

4.  Service medical records indicate that the appellant 
sustained a left elbow injury in 1944, but competent evidence 
of a nexus between any current left elbow disorder and 
service is absent.  

5.  From November 25, 1998, to the present, the veteran's 
asthma is not shown to have been productive of a forced 
expiratory volume at one second (FEV-1) or a ratio of FEV-1 
to forced vital capacity (FVC), of lower than 56 percent of 
predicted normal, nor has he required daily or intermittent 
systemic corticosteroids and/or immuno-suppressive drugs, and 
monthly or more frequent visits to a physician for asthma 
treatment are not indicated.

CONCLUSIONS OF LAW

1.  The RO's decisions of January 2 and February 25, 1946, 
denying entitlement to service connection for hemorrhoids, 
are final in the absence of CUE therein.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 3.105 (2004).

2.  New and material evidence has been submitted since entry 
of the most recent final denial in February 1946 to reopen 
the veteran's claim of entitlement to service connection for 
hemorrhoids.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001).  

3.  A schedular rating in excess of 30 percent for asthma 
since November 25, 1998, is not for assignment.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.96, 4.97, 
Diagnostic Code 6602 (2004).

4.  A left elbow disorder was not incurred or aggravated in 
service, and left elbow arthritis may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, this matter was remanded by the Board in 
August 2003 for additional development.  Such action had been 
preceded by the Board's March 2001 remand to the RO, wherein 
certain actions were requested to be undertaken.  All of the 
actions sought by the Board by its prior development requests 
appear to have been completed in full as directed, and only 
one contention to the contrary is offered by or on behalf of 
the veteran.  See Stegall v. West, 11 Vet.App. 268, 270-71 
(1998).  Specifically, the representative argues that, on 
remand, the VA examiner who evaluated the veteran's left 
elbow disorder failed to offer an opinion as to the question 
of whether the left elbow disorder underwent an inservice 
aggravation.  However, review of the Board's remand 
instructions of August 2003 shows that no question regarding 
aggravation was therein posed or warranted, in the absence of 
any evidentiary basis indicating that a left elbow disorder 
preexisted the veteran's entrance onto active duty.  The 
March 2005 opinion obtained by the RO on remand fully 
addressed the question asked as to the existence of a 
relationship between the inservice left elbow injury and 
current disablement and it is noted that a rationale 
supporting the opinion offered was furnished.  To that end, 
there is no basis for further remand of this case or for any 
other development on the basis of the argument advanced.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), became law in 
November 2000, subsequent to the initiation of the veteran's 
claims herein at issue.  The VCAA significantly added to VA's 
duties when processing claims for benefits by redefining the 
obligations of VA with respect to its duty to assist a 
claimant, and including an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  To implement these provisions VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Under the changes effectuated by the VCAA, VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  In this case, there is no issue as 
to providing an appropriate application form or completeness 
of the application.

Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet.App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).  As part 
of this notice, VA has undertaken to tell claimants to submit 
evidence in their possession.  38 C.F.R. § 3.159(b)(1).  
Written notice of the foregoing was furnished by the RO to 
the veteran through its June 2001 and July 2004 letters to 
him.  To that extent, VA's duties established by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) have been satisfied.  

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This assistance 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
this case, VA has expended much time and effort in ensuring 
that all pertinent records relating to the veteran's 
treatment in service and thereafter have been obtained and 
made a part of his claims folder.  Multiple attempts to 
obtain his service medical records and all pertinent VA 
examination and treatment records are indicated, as well as 
those reports of examination and/or treatment from each and 
every health care provider for whom the veteran provided 
identifying data and/or authorization.  In addition, the 
veteran has been afforded one or more VA examinations during 
the course of the instant appeal, reports of which are now 
included in the claims file.  On the basis of the foregoing, 
the VA's duty-to-assist obligation has been fully met.  

In Pelegrini v. Principi, 18 Vet.App. 112 (2004), it was held 
that the applicable statute and regulation provide for pre-
initial-RO adjudication notice of the VCAA.  It was, however, 
specifically recognized that the Court did not intend to 
invalidate adjudications made prior to the provision of VCAA 
notice.  Id. at 120.  Instead, the veteran was found to have 
the right to be provided the requisite VCAA content-complying 
notice and proper subsequent VA process at some time during 
the appellate process.  Id. at 122-4.  While the initial RO 
adjudication preceded the enactment of the VCAA, written 
notice of the VCAA was then provided in June 2001 and July 
2004, followed by readjudication of the claims and notice to 
the veteran as required by Pelegrini.  Therefore, to decide 
the appeal would not be prejudicial error to the veteran-
claimant under Bernard v. Brown, 4 Vet.App. 384 (1993).

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Service Connection for a Left Elbow Disorder

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Arthritis, if 
manifest to a degree of 10 percent within one year after 
separation from active duty, may be presumed to have been 
incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309. 

In this case, there is no question that the veteran sustained 
a left elbow injury while on active duty, but the question 
presented by this appeal is whether that injury was 
productive of disabling residuals.  A review of postservice 
medical data reveals no opinion linking any current 
disability of the veteran's left elbow to his period of 
active duty or any event thereof, including the March 1944 
inservice injury.  

Only three medical professionals have addressed the question 
of whether there exists a nexus between current disablement 
of the veteran's left elbow and his period of service.  James 
Bethea, M.D., opined in a July 2000 statement that it may be 
possible that the veteran's 1944 injury in some way 
contributed to his current left elbow problem, diagnosed as 
lateral epicondylitis of the left distal humerus.  An equally 
equivocal opinion was obtained following a VA joints 
examination in August 2001, when the examiner stated that he 
was unable to say with any reasonable medical certainty that 
there was a connection, noting the occurrence of an inservice 
injury and the veteran's complaints of continuing symptoms, 
but the absence of documented treatment for an extended 
period following the injury.  With respect to each of these 
opinions it is well to note that medical opinion evidence 
which fails to provide a definite causal connection may be 
characterized as non-evidence.  Perman v. Brown, 5 Vet.App. 
237, 241 (1993); Sklar v. Brown, 5 Vet.App. 140, 145-6 
(1993).

The most definitive opinion, and the one the undersigned 
finds to be most persuasive, is offered by a VA reviewing 
physician in March 2005, in clarifying the opinion set forth 
in August 2001.  Following his review of the claims folder, 
such VA physician concluded that it was less likely than not 
that the veteran's current elbow disorder was related to his 
inservice injury.  The rationale for that opinion was that 
the veteran's inservice injury appeared to be relatively mild 
and did not require medical assistance for some 40 years 
after the injury, until seen medically for epicondylitis.  
This in turn was followed by a claim first presented some 55 
years subsequent to the inservice injury.  The Board notes 
that the absence of any medical care for the left elbow 
disorder for decades postservice is highly probative evidence 
which weighs against finding a continuity of symptomatology.  
Mense v. Derwinski, 1 Vet.App. 354, 356 (1991). 

Finally, there is no evidence that arthritis of the left 
elbow was present during the one-year period immediately 
following his discharge from service in November 1945.  
Accordingly, while there is evidence of a current left elbow 
disability, to include arthritis, without competent evidence 
linking a current left elbow disorder to service, the benefit 
sought on appeal cannot be granted.  This portion of the 
appeal must therefore be denied.  

CUE in the Rating Decisions of January and February 1946 
Denying Service Connection for Hemorrhoids

Previous determinations by an agency of original jurisdiction 
that are final and binding, including decisions as to the 
degree of disability, will be accepted as correct in the 
absence of CUE.  Where evidence establishes such error, the 
prior decision will be reversed or amended.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.105(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has propounded the following three-pronged test to 
determine whether CUE is present in a prior determination: 
(1) Either the correct facts, as they were known at the time, 
were not before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made;" and 
(3) a determination that there was CUE must be based on the 
record and law which existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet.App. 242, 
245 (1994), quoting Russell v. Principi, 3 Vet.App. 310, 313-
14 (1992) (en banc).  

The Court has further stated that CUE is a very specific and 
rare kind of "error."  It is the kind of error, of fact or of 
law, which when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable.  Fugo v. Brown, 
6 Vet.App. 40, 43-44 (1993).  

Claims for CUE may be advanced only with respect to prior 
actions which have become final.  In this instance, the 
veteran challenges the finality of the rating decisions 
entered on January 2 and February 25, 1946, which denied 
entitlement to service connection for hemorrhoids on the 
basis that he did not receive notice of his right to appeal 
those adverse determinations.  Contrary to the veteran's 
allegations, however, the record indicates that, in each 
instance, he was duly informed in writing of the adverse 
action taken and of his right to appeal.  There being no 
other allegation or showing disputing the finality of the 
1946 action, such decisions are found to be final.  
38 U.S.C.A. § 7105.  

Regarding the existence of CUE, the veteran avers that a 
factual error was committed by the RO in January and February 
1946 in failing to acknowledge the existence of his 
hemorrhoids as set forth on the report of a separation 
medical examination in November 1945.  The veteran argues 
that the statement, as recorded on the examination report, 
that he had hemorrhoids is sufficient to prove that such 
disability was then in existence.  That argument fails 
because the clinical examination of the anus and rectum was 
normal at that time, and there was no objective showing of 
hemorrhoids.  The veteran's own statement as to the existence 
of hemorrhoids then or in the past is all that was indicated.  
Any differing interpretation of the separation examination 
report is not CUE.  The conflict over the interpretation of 
the facts presented is insufficient to rise to the level of 
CUE, as it is noted that the error must be of such 
significance as to be undebatable.  Damrel, Russell.   

Considering the veteran's assertions in light of the above, 
the Board concludes that the allegations advanced as to the 
RO' s purported failure in January and February 1946 rating 
decisions are insufficient to raise a valid claim of CUE.  In 
short, the veteran simply has not established, without 
debate, that the correct facts, as they were then known, were 
not before the RO on January 2 or February 25, 1946, or that 
the RO ignored or incorrectly applied the applicable 
statutory and regulatory provisions existing at the time, and 
that, but for any such alleged error, the outcome of the 
decision would have been different.  As such, CUE in the 
rating decisions of January and February 1946, has not been 
established, and those decisions remain final.  This portion 
of the appeal is thus denied.  

Newness and Materiality of the Evidence to Reopen a Claim for 
Service Connection for Hemorrhoids

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.  Section 7105(c), title 38, 
United States Code, provides that a final decision that is 
not appealed "will not thereafter be reopened or allowed, 
except as may otherwise be provided by regulations not 
inconsistent with this title."  The United States Court of 
Appeals for the Federal Circuit has clarified that sections 
7105(c) and 5108 function together to prohibit the reopening 
of claims in the absence of new and material evidence, where 
the claims in question have not been appealed to the Board.  
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to decide 
fairly the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
This definition was recently modified, but the modification 
is applicable only to claims filed on or after August 29, 
2001, and is not for application in this instance.  See 66 
Fed. Reg. 45620 (2001).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
during active duty, or for aggravation of a preexisting 
injury suffered or disease contracted within the line of 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be warranted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

As set forth in the preceding section, the veteran's 
entitlement to service connection for hemorrhoids was denied 
by the RO in rating decisions entered on January 2 and 
February 25, 1946.  The basis of the January 1946 denial was 
that hemorrhoids were not shown by the evidence of record and 
the February 1946 denial was predicated on the same basis.  

Given that the basis of the most recent, final action was the 
absence of evidence of the veteran's hemorrhoids, the 
undersigned looks to various examination and treatment 
records compiled by VA and non-VA sources which identify, 
beginning in 1959, the presence of hemorrhoids.  On the basis 
of those records demonstrating the existence of hemorrhoids, 
it necessarily follows that such evidence was not before 
agency decision makers in February 1946, that it bears 
directly and substantially upon the specific matter under 
consideration, that it is neither cumulative nor redundant, 
and by itself or in connection with evidence previously 
assembled it is so significant that it must be considered in 
order to decide fairly the merits of the claim.  It, too, is 
noted that its credibility must be presumed for the limited 
purpose of this inquiry.  See Justus v. Principi, 3 Vet.App. 
510 (1992).  Inasmuch as that evidence is both new and 
material, the veteran's claim is reopened and further 
consideration of the merits of the reopened claim is 
deferred, pending receipt of clarifying medical data as 
requested in the Remand portion of this document. 

Rating of Asthma from November 25, 1998

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes (DCs) identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Service connection for asthma, secondary to a partial absence 
of the stomach, with an anastomotic marginal ulcer, was 
established by an April 1999 rating decision, at which time a 
noncompensable rating was assigned under DC 6602, from 
January 15, 1999.  By virtue of a notice of disagreement 
filed in 1999, the veteran challenged the disability rating 
initially assigned by the RO.  As such, there is presented an 
"original claim" as contemplated by Fenderson v. West, 12 
Vet.App. 119 (1999) (at the time of an initial rating, 
separate or "staged" ratings may be assigned for separate 
periods of time based on the facts found), as opposed to a 
claim for an "increased rating."  

In a June 1999 rating decision the rating for the appellant's 
asthma was increased to 30 percent under DC 6602, effective 
from November 25, 1998.  Rating action in November 2002 
incorrectly changed the effective date of the 30 percent 
rating for asthma to October 25, 1998, and such error was 
corrected through rating action entered in March 2005 to 
reflect that that the 30 percent rating was effective from 
November 25, 1998.  No other change to the percentage of 
disability assigned for the veteran's asthma is otherwise 
indicated.  

It is noted that 38 C.F.R. § 4.96 provides that ratings under 
DCs 6660 through 6817, and 6822 through 6847 will not be 
combined with each other, and that a single rating will be 
assigned under the DC that reflects the predominant 
disability, with elevation to the next higher evaluation 
where the severity of the overall disability warrants such 
elevation.  See also 38 C.F.R. § 4.14 (2004) (avoidance of 
pyramiding in the rating of the same disability under various 
diagnoses and the evaluation of same manifestation under 
different diagnoses); Esteban v. Brown, 6 Vet. App. 259, 261-
62 (1994).  

Under the applicable rating criteria, a 60 percent rating is 
for assignment for an FEV-1, or a ratio of FEV-1 to FVC, of 
40 to 55 percent predicted; or at least monthly visits to a 
physician for required care of exacerbations is required; or 
there are intermittent (at least three per year) courses of 
systemic (oral or parenteral) corticosteroids is required.  
Id.  The 30 percent rating requires an FEV-1, or a ratio of 
FEV-1 to FVC, of 56 to 70 percent predicted; or daily 
inhalational or oral bronchodilator therapy.  38 C.F.R. § 
4.97, DC 6602.

Evidence developed since November 25, 1998, includes 
examination and treatment reports compiled by VA and non-VA 
sources and the transcript of a hearing afforded the veteran 
before RO personnel.  Among such records are reports of VA 
examinations in 1999, 2001, 2002, and 2004.  Pulmonary 
function testing conducted on those occasions are 
inconsistent with the rating criteria warranting the 
assignment of an evaluation in excess of 30 percent.  In 
March 1999, use of two metered dose inhalers, Atrovent and 
Vanceril, was noted, but no hospitalization specifically for 
management of the veteran's asthma was set forth.  Findings 
on a VA examination in August 2001 were more consistent with 
the presence of chronic obstructive pulmonary disease which 
is a nonservice connected disorder as opposed to asthma.  At 
that time, the veteran reported use of three inhalers, the 
two mentioned previously, in addition to Serevent, and he 
indicated that occasional trips were needed to a local 
emergency room for nebulizer treatments, the last of which 
had occurred ten months prior thereto.  

On a VA medical examination to determine entitlement to 
special monthly compensation, the report of which was 
received by VA in June 2004, the veteran was noted to suffer 
from shortness of breath.  When evaluated by VA in September 
2004, the veteran reported that he was utilizing three 
inhalers, Atrovent, Aerobid, and Serevent.  His asthmatic 
attacks were occurring not more than once weekly and had not 
required hospitalization, daily or intermittent use of 
systemic steroids, or a visit to his physician for asthma 
treatment monthly or any more frequently.  Pulmonary function 
testing was interpreted to demonstrate no current evidence of 
asthma, possibly due to current inhaler use.  Further input 
from the same VA examiner in January 2005 led to the 
conclusion that, for the previous five years, the veteran had 
experienced no difficulty with asthma.  

The record, in all, reflects ongoing medical management of 
the veteran's asthma during the period from November 25, 
1998, to the present, with there being at most only weekly 
asthmatic attacks.  Daily usage of inhaled steroidal, anti-
inflammatory, and bronchodilator medications is demonstrated, 
but there is no showing, contrary to the veteran's 
allegations, that there has been daily or even intermittent 
usage of systemic corticosteroids and/or immunosuppressive 
drugs.  Pulmonary function testing likewise fails to denote 
the existence of abnormalities of such proportion as to 
warrant the assignment of a rating in excess of 30 percent at 
any time during the relevant time period.  Also, while the 
record confirms treatment for non service connected 
respiratory problems, the record fails to denote that the 
service connected asthma has required visits to a physician 
monthly or any more frequently.  In light of the foregoing, 
and as no variation in the status of the veteran's asthma is 
indicated, and inasmuch as alternate rating criteria provide 
no basis for an increased under analogous criteria, an 
initial schedular rating in excess of 30 percent for asthma 
from November 25, 1998, to the present, is denied.  


ORDER

There is no CUE in rating decisions of January 2 and/or 
February 25, 1946, denying service connection for 
hemorrhoids.

New and material evidence has been presented to reopen the 
veteran's claim of entitlement to service connection for 
hemorrhoids.  

Service connection for a left elbow disorder is denied.  

A rating in excess of 30 percent for asthma for the period 
from November 25, 1998, to the present, is denied.  


REMAND

Based on the Board's determination that the veteran's claim 
for service connection for hemorrhoids is reopened, further 
development, as set forth below, is necessary prior to entry 
of a merits based decision.  In this regard, further medical 
input is needed to identify with specificity the relationship 
between the veteran's current hemorrhoid disorder and his 
period of military service.  Notation is made that the 
January 2005 VA examination opinion offered by C. Starnes, 
M.D., to the effect that there is no evidence of hemorrhoids 
"at anytime," may be a typographical error given the ample 
showing of hemorrhoids on examination and treatment notes 
compiled by a variety of VA and non-VA medical professionals 
during postservice years.  

Accordingly, this matter is REMANDED for the following:

1.  The veteran should be contacted in 
writing and requested to furnish detailed 
information regarding any postservice 
hemorrhoid surgery.  If he so requests, 
assistance must be provided to the 
veteran in obtaining records of any such 
surgical treatment for inclusion in the 
claims folder.  

2.  Any and all VA treatment records, not 
already contained in the claims folder, 
involving management of the veteran's 
hemorrhoids must be obtained for 
inclusion in the claims folder.  

3.  Thereafter, the veteran is to be 
afforded a VA medical examination for 
evaluation of the nature and etiology of 
his current hemorrhoid disorder.   The 
claims folders in their entirety are to 
be furnished to the examiner for use in 
the study of this case.  Such examination 
is to include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation and all diagnostic testing 
necessary to determine the full extent of 
all disability present.  All applicable 
diagnoses must be fully set forth.  

Following an examination of the veteran 
and a review of all of the evidence of 
record, the VA examiner must offer an 
opinion, with full supporting rationale, 
as to the following question:

Is it at least as likely as not 
that the veteran's current 
hemorrhoid disorder originated 
in service or is otherwise 
related to his period of 
military service or any event 
thereof?

Use by the examiner of the "at 
least as likely as not" 
language in responding is 
required.  

4.  Lastly, the veteran's claim for 
entitlement to service connection for 
hemorrhoids must be readjudicated on the 
merits of all of the evidence of record 
and all pertinent legal authority.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue herein on appeal.  
An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).  The purpose 
of this remand is to preserve the veteran's due process 
rights and to obtain additional procedural and evidentiary 
development.  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action.  


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


